DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on 07/14/2021 has been entered and made of record.

Response to Amendment/Remarks
In the response filed, Claims 1-4 were cancelled, Claims 5-8 and 14-17 were amended.  Claim 21-24 were added new. Claims 5-24 were presented for examination.

Applicants’ amendments/remarks have been fully considered and overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive. Accordingly, said rejections are withdrawn. Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below.

Allowable Subject Matter
Claims 5-24 are allowed.

The following is an Examiner's statement of reasons for allowance:

Fadell does not, but in related art, at least Huang (US 9,055,062), discloses a system that includes receiving, from a wireless client device, an authentication request comprising credentials for a user account of a cloud-based service and forwarding the authentication request to a server associated with the cloud-based service for authentication of the credentials.  At least Huang, column 5, line 65 to column 6, line 8, and Fig. 1, teaches a client devices request access to a wireless local area network with requests passed from the client to an access point to a server 140 and to, if authenticated, receiving back a configuration profile.  Huang, column 3, lines 55-60 teach the user configuration profiles may be associated with “user accounts and/or social indicators of relationships between users and WLAN owners. The social indicators may include electronic messaging frequency or common social network grouping between a user and an owner of a WLAN”.  Huang, column 6, lines 6-8, teaches that upon successful ) are axiomatic with a way to specify groups. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or reasonably suggest as recited in the independent claims to determine, utilizing the facial image input, a relationship between the user and a user corresponding to an owner account associated with the device based on analyzing at least one of: online social network data, and electronic messaging data; determine a group to suggest for adding the user to based on the determined relationship.  Additionally, the prior art does not further teach sending an authorization request to the owner account associated with the device for adding the user to the determined group, wherein the authorization request comprises the facial image input from the user.  And the prior art does not further teach to present, based on the determination that the user is not associated with any group having access to one or more sets of features accessible from the device, an option for the owner account to configure access rules for the user, as is generally recited by the independent claims.  As applicant notes, the cited references do not teach or reasonably suggest the amended portions of the independent claims.
Hence, while various art tangentially discusses aspects of the claimed invention, none of the prior individually or in reasonable combination discloses the claimed invention.


7.    Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”

8.    Additionally, the closest prior art, if any, has been supplied in the record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY E HAVEN whose telephone number is (313) 446-6648.  The examiner can normally be reached on 7:30 - 4:30 Monday to Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/R.E.H./Examiner, Art Unit 2435   
                                                                                                                                                                                                     /JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435